Title: From George Washington to George Mason, 13 December 1784
From: Washington, George
To: Mason, George



Dr Sir,
[Mount Vernon] 13th Decr 1784.

My brother John is much in want of four, five or six hundred pounds which he is desirous of borrowing on Interest. If it is in your power to supply him, I will become security for the fulfilment of his agreement. He seems to have little expectation that money in these times, can be had at the common interest; & his own words will best express what he is willing to allow.
“I believe I mentioned to you before” (when he was last up) “that I was willing to receive ninety pounds for an hundred, & pay interest for the latter sum from the date, provided I could be allowed to retain the principal two years. If I could receive 4, 5, or 6 hundred pounds on these terms, it would be a real convenience & happiness for me; because it would enable me to observe that punctuality in dealing I always wished to do, & without which I am miserable. If you cou’d prevail upon Colo. Mason, or any other Gentleman to furnish me with the above sum on these terms, you would confer a very great favor, and I would attend at a time to be appointed to give Bond & receive the money.”
To this, I can add nothing but my wishes for his success, & an expression of my own inclination to have supplied his want, if I had been in circumstances to have done it. I am Dr Sir Your most obedt & very humble servt

G: Washington

